SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2000 Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934N/A Commission File No. 0-24205 FACTUAL DATA CORP. (Exact name of Small Business Issuer in its charter) Colorado 84-1449911 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5200 Hahns Peak Drive, Loveland, Colorado 80538 (Address of principal executive offices) (Zip code) (970) 663-5700 (Registrant's telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: None. Securities Registered Pursuant to Section 12(g) of the Act: Common Stock and Warrants to Purchase Common Stock (Title of Classes) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ X ] The aggregate market value of the voting stock held by non-affiliates of the Registrant on March 1, 2001, was approximately $26.1 million based upon the reported closing sale price of such shares on the Nasdaq National Market for that date. As of March 1, 2001, there were 5,387,371 shares outstanding of which 3,868,354 are held by non-affiliates. DOCUMENTS INCORPORATED BY REFERENCE: See Item 13(a) herein. The exhibit index appears on page E-1. FACTUAL DATA CORP. 2000 Annual Report on Form 10-KSB Table of Contents Item Description Item 1. Description of Business Item 2. Description of Properties Item 3. Legal Proceedings Item 4. Submission of Matters to a Vote of Security Holders Item 5. Market for Registrant's Common Equity and Related Stockholder Matters Item 6. Management's Discussion and Analysis of Financial Condition and Results of Operation s Item 7. Financial Statements Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act Item 12. Certain Relationships and Related Transactions Item 13. Exhibits and Reports on Form 8-K Item 1. Description of Business. A short history of Factual Data Corp. Factual Data Corp. was formed in 1985 to provide customized credit reports to mortgage lenders. In the past sixteen years, we have greatly expanded our business by developing a wide range of information services and sophisticated technology to deliver those services. We were among the pioneers in delivering business-to-business information services via electronic commerce. For over nine years, our customers have been able to reap the benefits of our information services by way of electronic order and delivery with the touch of a few buttons from their PC. Today, nearly all of our customers receive our customized reports by modem or network delivery directly to their computers. As we entered 2000, our portfolio of services included fully automated consumer credit reports, employee screening, resident screening, and similar information services for businesses and government-sponsored enterprises. But during 2000, we introduced many new services as well. In mid-2000, we entered the consumer credit reporting business for consumer lending. We entered into our first Experian lease agreement, allowing us to directly sell Experian credit reports throughout the entire state of Colorado to auto dealerships, retail banks, credit unions and more. Negotiations were also begun to extend this agreement in other territories. A notable fraud detection service, CreditScan, was also successfully launched in 2000 and has begun to be recognized in our mortgage related and real estate rental markets. Our innovative efforts continue to successfully expand the markets we serve. We are based in Loveland, Colorado. Our website, which is the principal gateway to all of our services, is at WWW.FACTUALDATA.COM but our website is not a part of this Report. We became a publicly traded company in 1998. Our common stock trades on the Nasdaq National Market under the symbol "FDCC," and our warrants trade under the symbol "FDCCW." For more information about our: X expanded capabilities, please see "Factual Data's emergence as a provider of diverse information services" X specific products and services, please see "Products and services" X common stock and warrants, please see Item 5 Terminology There are several instances in this Report where we use language that is unique to Factual Data or to our industry. For your convenience, we'd like to explain a few of those phrases here. X A consumer report is any communication of information by a "consumer reporting agency" that bears on a consumer's credit worthiness, credit standing, credit capacity, character, general reputation, or personal characteristics and that contributes to a decision about the consumer's eligibility for credit, insurance, or employment. X The credit repositories are Equifax Credit Information Services, Inc., Experian Information Solutions, Inc., and Trans Union, LLC. These three firms are the leading domestic suppliers of consumer credit data. X The FCRA is the Fair Credit Reporting Act, a federal statute that governs the collection, use and sale of consumer reports and regulates consumer reporting agencies entities like Factual Data that engage in the business of compiling and selling consumer reports. X Freddie Mac and Fannie Mae are government-sponsored enterprises that purchase the majority of mortgages originated in the United States and package them as securities. X An MCR is a mortgage credit report, which is a detailed summary of a prospective borrower's credit history. Lenders typically require MCRs before making new mortgage loans, as do entities that buy packages of mortgage loans from the original lenders. X We provide services through our website, www.factualdata.com , and nationally through offices located in most major metropolitan areas, including our own offices and through our franchisees and licensees. Some Factual Data offices are independently owned franchises or simply license our technology to service their customers. We refer to these firms as system affiliates . Factual Data's emergence as a provider of diverse information services We have over fifteen years of experience in the field of gathering and analyzing data and presenting it in the manner that best informs our customers.
